


Exhibit 10.2
FIFTH AMENDMENT TO LEASE
THIS FIFTH AMENDMENT TO LEASE (this "Fifth Amendment") is made as of September
15, 2014, by and between ARE-SAN FRANCISCO NO. 17, LLC, a Delaware limited
liability company ("Landlord"), and FLUIDIGM CORPORATION, a Delaware corporation
("Tenant").
RECITALS
A.    Landlord and Tenant are now parties to that certain Lease Agreement dated
as of September 14, 2010, as amended by that certain First Amendment to Lease
dated as of September 22, 2010, as further amended by that certain letter
agreement dated August 2, 2012, as further amended by that certain Second
Amendment to Lease dated as of April 9, 2013 (“Second Amendment”), as further
amended by that certain Third Amendment to Lease dated as of June 25, 2013, and
as further amended by that certain Fourth Amendment to Lease dated as of June 4,
2014 (as amended, the "Lease"). Pursuant to the Lease, Tenant leases certain
premises consisting of approximately 61,793 rentable square feet ("Current
Premises") in a building located at 7000 Shoreline Court, South San Francisco,
California. The Current Premises are more particularly described in the Lease.
Capitalized terms used herein without definition shall have the meanings defined
for such terms in the Lease.
B.    Landlord and Tenant desire, subject to the terms and conditions set forth
below, to amend the Lease to, among other things, expand the size of the Current
Premises by adding approximately 8,903 rentable square feet of space on the
first floor of the Building, as set forth on Exhibit A attached to this Fifth
Amendment (collectively, the “Third Expansion Premises”).
NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:
1.
Third Expansion Premises. In addition to the Current Premises, commencing on the
Third Expansion Premises Commencement Date (as defined below), Landlord leases
to Tenant, and Tenant leases from Landlord, the Third Expansion Premises.



2.
Delivery. Landlord shall deliver (“Delivery” or “Deliver”) the Third Expansion
Premises to Tenant on the date that is 1 business day after the mutual execution
and delivery of this Fifth Amendment by the parties. The “Third Expansion
Premises Commencement Date” shall be the date Landlord Delivers the Third
Expansion Premises to Tenant. The “Third Expansion Premises Rent Commencement
Date” shall be October 1, 2014. Upon request of Landlord, Tenant shall execute
and deliver a written acknowledgment of the Third Expansion Premises
Commencement Date in substantially the form of the “Acknowledgement of
Commencement Date” attached to the Second Amendment as Exhibit B; provided,
however, Tenant’s failure to execute and deliver such acknowledgment shall not
affect Landlord’s rights hereunder.



For the period of 60 consecutive days after the Third Expansion Premises
Commencement Date, Landlord shall, at its sole cost and expense (which shall not
constitute an Operating Expense), be responsible for any repairs that are
required to be made to the Building Systems serving the Third Expansion
Premises, unless Tenant or any Tenant Party was responsible for the cause of
such repair, in which case Tenant shall pay the cost.


Within five (5) business days following the Third Expansion Premises
Commencement Date, Tenant shall notify Landlord in writing (“Furniture Removal
Notice”) of the items of furniture present in the Third Expansion Premises that
Tenant does not want to use (“Landlord’s Furniture”). Landlord shall cause such
item(s) of Landlord’s Furniture identified in the Furniture Removal Notice to be
removed within five (5) business days after receipt of such notice. The cost of
the removal of such

[a10qalexandriastampa02.jpg]
1

--------------------------------------------------------------------------------




item(s) of Landlord’s Furniture shall be the responsibility of Landlord. Any
furniture located in the Third Expansion Premises on the Third Expansion
Premises Commencement Date not identified for removal in the Furniture Removal
Notice (“Existing Furniture”) shall become the property of Tenant as of the date
the Furniture Removal Notice is provided to Landlord.


Except as set forth in the Lease or this Fifth Amendment: (i) Tenant shall
accept the Third Expansion Premises and the Existing Furniture in their
condition as of the Third Expansion Premises Commencement Date, subject to all
applicable Legal Requirements; (ii) Landlord shall have no obligation for any
defects in the Third Expansion Premises or the Existing Furniture; and (iii)
Tenant’s taking possession of the Third Expansion Premises and the Existing
Furniture shall be conclusive evidence that Tenant accepts the Third Expansion
Premises and the Existing Furniture, and that the Third Expansion Premises and
the Existing Furniture were in good condition at the time possession was taken.
Tenant agrees and acknowledges that, except as otherwise expressly set forth in
this Fifth Amendment or in the Lease, neither Landlord nor any agent of Landlord
has made any representation or warranty with respect to the condition of all or
any portion of the Third Expansion Premises or the Existing Furniture, and/or
the suitability of the Third Expansion Premises or Existing Furniture for the
conduct of Tenant’s business, and Tenant waives any implied warranty that the
Third Expansion Premises or the Existing Furniture are suitable for the
Permitted Use.
3.
Definition of Premises. Commencing on the Third Expansion Premises Commencement
Date, the defined term "Premises" on Page 1 of the Lease is deleted in its
entirety and replaced with the following:



"Premises: That portion of the Project, containing approximately 70,696 rentable
square feet (“RSF”), consisting of (i) approximately 29,228 rentable square feet
(the "Original Premises"), (ii) approximately 19,177 rentable square feet
(“Expansion Premises”), (iii) approximately 13,388 rentable square feet (“Second
Expansion Premises”), and (iv) approximately 8,903 rentable square feet (“Third
Expansion Premises”), all as determined by Landlord, as shown on Exhibit A."
As of the Third Expansion Premises Commencement Date, Exhibit A to the Lease is
amended to include Exhibit A attached to this Fifth Amendment.
4.
Base Rent.



a.Current Premises. Tenant shall continue to pay Base Rent for the Current
Premises as provided for in the Lease through April 30, 2020.


b.Third Expansion Premises. Commencing on the Third Expansion Premises Rent
Commencement Date, Base Rent for the Third Expansion Premises shall be equal to
$2.70 per rentable square foot of the Third Expansion Premises per month. Base
Rent payable with respect to the Third Expansion Premises shall be increased,
commencing on May 1, 2016, on each subsequent Adjustment Date (as defined in the
Second Amendment) during the Base Term by multiplying the Base Rent payable with
respect to the Third Expansion Premises immediately before such Expansion
Premises Adjustment Date by 3% and adding the resulting amount to the Base Rent
payable with respect to the Third Expansion Premises immediately before such
Adjustment Date.


5.
Tenant’s Share of Operating Expenses. Tenant shall continue to pay Operating
Expenses as provided for in the Lease through the TEP OPEX Adjustment Date (as
defined below). Commencing on the earlier of the (i) date that Tenant commences
business operations in all of the Third Expansion Premises, or (ii) the Third
Expansion Premises Rent Commencement Date (either, the “TEP OPEX Adjustment
Date”),Tenant’s Share of Operating Expenses payable by Tenant under the Lease
shall be increased by 6.53% and Tenant shall commence paying Operating Expenses
with respect to the Third Expansion Premises, and commencing on May 1, 2015, the
total Tenant’s Share of Operating


[a10qalexandriastampa02.jpg]
2

--------------------------------------------------------------------------------




Expenses which shall be payable by Tenant under the Lease shall be equal to
51.83%. Notwithstanding anything to the contrary contained herein, if Tenant
commences business operations in a portion (but not all) of the Third Expansion
Premises prior to the Third Expansion Premises Rent Commencement Date, Tenant
shall be required to pay Operating Expenses on a pro rata basis with respect to
the actual rentable square footage of the Third Expansion Premises in which
Tenant is conducting business operations, as determined by DGA.


Commencing on May 1, 2015, Tenant’s Share of each earthquake deductible or
occurrence of uninsured earthquake damage affecting the Premises shall not
exceed $7.50 per rentable square of the Premises (including the Third Expansion
Premises) (the “Current Cap”). On June 1, 2015, and on the first day of each
month thereafter through April 30, 2020, the Current Cap shall be reduced by
$0.125 per rentable square foot of the Premises (including the Third Expansion
Premises). Following earthquake damage to the Project during the period between
April 1, 2015, and April 30, 2020, Tenant shall pay Tenant’s Share of any such
deductible or uninsured damage in equal monthly installments amortized over the
balance of the Base Term. For the avoidance of doubt, the existing caps of
insurance deductibles and uninsured earthquake damage set forth in the third
full paragraph of Section 5 of the Lease shall apply through April 30, 2015, and
the caps provided for in this paragraph shall apply from May 1, 2015, through
April 30, 2020, and shall thereafter be of no further force or effect.


6.
Third Expansion Premises TI Allowance. Landlord shall make available to Tenant a
tenant improvement allowance of up to $178,060 (the "Third Expansion Premises TI
Allowance") for the design and construction of fixed and permanent improvements
desired by and performed by Tenant in any portion of the Premises (the
"Additional Tenant Improvements"). The scope of work for the Additional Tenant
Improvements attached hereto as Schedule 1 has been approved by Landlord and
Tenant. Except as otherwise provided in this Section 6, the Third Expansion
Premises TI Allowance shall be available only for the design and construction of
Additional Tenant Improvements. Tenant acknowledges that upon the expiration of
the Term of the Lease, the Additional Tenant Improvements shall become the
property of Landlord and may not be removed by Tenant. Except for the Third
Expansion Premises TI Allowance, Tenant shall be solely responsible for all of
the costs of the Additional Tenant Improvements; provided, however, Landlord
shall be responsible, as an Operating Expense (subject to the terms of Section 5
of the Lease), for performing any code upgrades related to accessibility outside
the Premises that are triggered by Tenant’s performance of the Additional Tenant
Improvements. The Additional Tenant Improvements shall be treated as Alterations
and shall be undertaken pursuant to Section 12 of the Lease. In connection with
the Additional Tenant Improvements, Tenant shall pay to Landlord a construction
management fee equal to 1% of the hard costs incurred in connection with the
Additional Tenant Improvements. The contractor for the Additional Tenant
Improvements shall be selected by Tenant, subject to Landlord's approval, which
approval shall not be unreasonably withheld, conditioned or delayed. Landlord
hereby approves of DGA as Tenant’s architect for the Additional Tenant
Improvements and Landmark Builders as Tenant’s general contractor for the
Additional Tenant Improvements. Prior to the commencement of the Additional
Tenant Improvements, Tenant shall deliver to Landlord a copy of any contract
with Tenant’s contractors, and certificates of insurance from any contractor
performing any part of the Additional Tenant Improvements evidencing industry
standard commercial general liability, automotive liability, “builder’s risk”,
and workers' compensation insurance. Tenant shall cause the general contractor
to provide a certificate of insurance naming Landlord, Alexandria Real Estate
Equities, Inc., and Landlord’s lender (if any) as additional insureds for the
general contractor’s liability coverages required above.



During the course of design and construction of the Additional Tenant
Improvements, Landlord shall reimburse Tenant for the cost of the Additional
Tenant Improvements once a month against a draw request in Landlord's standard
form, containing evidence of payment of the applicable costs and such
certifications, lien waivers (including a conditional lien release for each
progress payment and unconditional lien releases for the prior month's progress
payments), inspection reports and other matters as Landlord customarily and
reasonably obtains, to the extent of Landlord's approval thereof for payment, no
later than 30 days following receipt of such draw request. Upon completion of
the

[a10qalexandriastampa02.jpg]
3

--------------------------------------------------------------------------------




Additional Tenant Improvements (and prior to any final disbursement of the Third
Expansion Premises TI Allowance) Tenant shall deliver to Landlord the following
items: (i) sworn statements setting forth the names of all contractors and
subcontractors who did work on the Additional Tenant Improvements and final lien
waivers from all such contractors and subcontractors; and (ii) "as built" plans
for the Additional Tenant Improvements. Notwithstanding the foregoing, if the
cost of the Additional Tenant Improvements exceeds the Third Expansion Premises
TI Allowance, Tenant shall be required to pay such excess in full prior to
Landlord having any obligation to fund any remaining portion of the Third
Expansion Premises TI Allowance. The Third Expansion Premises TI Allowance shall
only be available for use by Tenant for the construction of the Additional
Tenant Improvements until the date that is 18 months after the Third Expansion
Premises Commencement Date (the “Outside Third TI Allowance Date”). Any portion
of the Third Expansion Premises TI Allowance which has not been properly
requested by Tenant from Landlord on or before the Outside Third TI Allowance
Date shall be forfeited and shall not be available for use by Tenant.


7.
Base Term. The Base Term of the Lease with respect to the Third Expansion
Premises shall expire on April 30, 2020, concurrently with the expiration of the
Base Term of the Lease with respect to the Current Premises.



8.
Removal of Tenant Improvements. Tenant shall not be required to remove any of
the Tenant Improvements existing in the Current Premises as of the date of this
Fifth Amendment or any Tenant Improvements constructed in the Premises pursuant
to Section 6 of this Fifth Amendment at the expiration or earlier termination of
the Term nor shall Tenant have the right to remove any such Tenant Improvements
at any time.



9.
Extension Right. For the avoidance of doubt, Tenant’s Extension Right pursuant
to Section 39 of the Lease (as amended by the Second Amendment) shall apply to
both the Current Premises and the Third Expansion Premises and, if exercised by
Tenant pursuant to the terms of Section 39, must be exercised with respect to
the entire Premises.



10.
Right of First Refusal. Notwithstanding anything to the contrary contained in
the Lease, (i) the ROFR Expiration Date (as defined in the Third Amendment) is
hereby extended from April 1, 2016, through April 15, 2017, and (ii) the
definition of “ROFR Space” in Section 1(a) of the Third Amendment is hereby
deleted in its entirety and replaced with the following: “any space in the
Building which is not occupied by a tenant or which is occupied by an existing
tenant whose lease is expiring within 9 months or less and Landlord’s direct
tenant for such space does not wish to renew (whether or not such tenant has a
right to renew) its own occupancy of such space.” References to tenant in the
preceding sentence include any such tenant’s successors or assigns.



11.
Environmental. Notwithstanding anything to the contrary contained in Section 28
or Section 30 of the original Lease, Tenant shall not be responsible for or have
any liability to Landlord, and the indemnification and hold harmless obligation
set forth in Section 30(a) of the original Lease shall not apply to Hazardous
Materials in the Third Expansion Premises, which Hazardous Materials Tenant
proves to Landlord’s reasonable satisfaction (i) existed prior to the Third
Expansion Premises Commencement Date, (ii) originated from any separately
demised tenant space within the Project other than the Premises, (iii) were not
brought upon, kept, used, stored, handled, treated, generated in, or released or
disposed of from, the Project by Tenant or any Tenant Party, or (iv) migrated
from outside the Third Expansion Premises into the Third Expansion Premises,
unless in each case, to the extent the presence of such Hazardous Materials (x)
is the result of a breach by Tenant of any of its obligations under the Lease,
or (y) was caused, contributed to or exacerbated by Tenant or any Tenant Party.



12.
Disclosure. For purposes of Section 1938 of the California Civil Code, as of the
date of this First Amendment, Tenant acknowledges having been advised by
Landlord that the Project has not been inspected by a certified access
specialist.




[a10qalexandriastampa02.jpg]
4

--------------------------------------------------------------------------------




13.
Brokers. Landlord and Tenant each represents and warrants that it has not dealt
with any broker, agent or other person (collectively, “Broker"), other than
Cresa Palo Alto and Jones Lang LaSalle, in connection with the transaction
reflected in this Fifth Amendment. Landlord and Tenant each hereby agrees to
indemnify and hold the other harmless from and against any claims by any Broker,
other than the brokers named in this Fifth Amendment, claiming a commission or
other form of compensation by virtue of having dealt with Tenant or Landlord, as
applicable, with regard to this leasing transaction.



14.
Miscellaneous.



a.This Fifth Amendment is the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous oral
and written agreements and discussions. This Fifth Amendment may be amended only
by an agreement in writing, signed by the parties hereto.


b.This Fifth Amendment is binding upon and shall inure to the benefit of the
parties hereto, their respective successors and assigns.


c.This Fifth Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Fifth Amendment attached thereto.


d.Except as amended and/or modified by this Fifth Amendment, the Lease is hereby
ratified and confirmed and all other terms of the Lease shall remain in full
force and effect, unaltered and unchanged by this Fifth Amendment. In the event
of any conflict between the provisions of this Fifth Amendment and the
provisions of the Lease, the provisions of this Fifth Amendment shall prevail.
Whether or not specifically amended by this Fifth Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this Fifth Amendment.


[Signatures are on the next page]



[a10qalexandriastampa02.jpg]
5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amendment as of
the day and year first above written.
LANDLORD:


ARE-SAN FRANCISCO NO. 17, LLC,
a Delaware limited liability company






By:
ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
a Delaware limited partnership,
managing member


 
 
By:
ARE-QRS CORP., a Maryland corporation,
general partner
 
 
 
By:
/s/ Eric S. Johnson
 
 
 
 
Eric S. Johnson
 
 
 
Its:
Vice President, Real Estate Legal Affairs
 
 
 
 
 
TENANT:


FLUIDIGM CORPORATION,
a Delaware corporation




 
By:
/s/ Vikram Jog
 
 
Vikram Jog
 
Its:
Chief Financial Officer




[a10qalexandriastampa02.jpg]
6

--------------------------------------------------------------------------------




EXHIBIT A


Third Expansion Premises
[a10qexhibita.jpg]



[a10qalexandriastampa03.jpg]